Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,532,244 (Yates Jr. hereinafter).
In re claim 1, with reference to Figs. 6, 7, and 9, Yates Jr. discloses: A lid (15) for a cup (10) having an external peripheral rolled rim (13) at the upper end thereof, the lid comprising: a top wall (see below); a peripheral skirt (22) depending downward from the top wall and having a bottom-most edge (at 30) larger in diameter than the rolled rim (13) of the cup and an inside surface with a locking mechanism (24) disposed between the bottom-most edge and the top wall and being adapted to receive and engage the rolled rim (13) of the cup; and a plurality of slots (23) defined in the skirt extending upward from the bottom-most edge to divide the skirt into individually resiliently flexible skirt portions wherein the slots permit each flexible skirt portion to be temporarily deflected outward (see Fig. 4) as the lid is urged onto the rolled rim to facilitate the skirt being telescoped onto the rolled rim, and wherein the flexible skirt portions return to a 

[AltContent: textbox (Flared downward lower surface)][AltContent: arrow][AltContent: textbox (Top Wall)][AltContent: ][AltContent: rect]
    PNG
    media_image1.png
    474
    610
    media_image1.png
    Greyscale

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for placement atop a “paper beverage cup”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 2, with reference to the Figs. noted above, Yates Jr. discloses the claimed invention including wherein a circumferential rounded channel (25) provided on the inside surface at an interface between the skirt and the top wall and adapted to 
In re claim 3, with reference to the Figs. noted above, Yates Jr. discloses the claimed invention including wherein each inwardly directed projection comprises: a downwardly and inwardly sloping concave upper surface adapted to cradle the bottom portion of the rolled rim (above 24): an inward convex intermediate surface (at 24) adapted to underlie the bottom portion of the rolled rim: and a downwardly and outwardly sloping lower surface extending from the intermediate surface to the bottom-most edge of the skirt (below 24), wherein as the bottom-most edge of the skirt is telescoped onto the rolled rim in placement of the lid onto the paper beverage cup, the lower surface rides on the rolled rim to deflect its skirt portion outward against a bias provided by the resilience of the skirt portion material until the intermediate surface clears the rolled rim and the rolled rim seats into the rounded channel and into engagement with the upper surface as the skirt portion springs back to the resting state (see Figs. 3 and 4).
In re claim 4, with reference to the Figs. noted above, Yates Jr. discloses the claimed invention including wherein the locking mechanism comprises: a circumferential rounded channel (25) provided on the inside surface at an interface between the skirt and the top wall and adapted to receive the rolled rim: an inward annular flange (24) projecting from the inside surface below the rounded channel and adapted to underlie and engage a bottom portion of the rolled rim: and a flared downward lower surface 
In re claim 5, with reference to the Figs. noted above, Yates Jr. discloses the claimed invention including wherein the slots extend fully to the top wall to expose a portion of the rolled rim for enabling visual confirmation that the rolled rim is fully seated within the locking mechanism (note that visibility of the lower half of the rim is still considered to be visual confirmation that the rim is seated in the channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates Jr. as applied to claims 1-4 above, and further in view of Plone (of record).
In re claim 15, Yates Jr. discloses the claimed invention except wherein the lid includes a plurality of bubble indicators protruding from the top surface of the top wall, each being inwardly deformable upon an application of an inward force.
However, Plone discloses a plurality of bubble indicators (22, 23) protruding from the top surface of the top wall, each being inwardly deformable upon an application of an inward force (see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included bubble indicators as taught by Plone in the lid of Yates Jr. for the purposes of allowing addition of secondary contents to the cup/bucket of Yates Jr. such as activators or additives and providing indication of such addition by viewing of the pressed bubble.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates Jr. in view of Plone as applied to claim 15 above, and further in view of U.S. PG Pub .
In re claim 16, Yates Jr. disclose the claimed invention except wherein an in-mold label (IML) formed into the top surface of the top wall and overlying the bubble indicators.
However, McRobbie discloses a label (256) overlying an indicator mark (174).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Yates Jr. in view of Plone to have included a label over an indicia/indicator feature of the lid as taught by McRobbie for the purpose of providing information to the user prior to use.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the lid with a label, does not depend on its method of production, i.e. in-molding the label with the lid. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Yates Jr. in view of Plone and McRobbie fail to disclose wherein the thickness of the material of each bubble indicator is between about 25%-45% of the thickness of the material of the top wall.
However, Ferretti et al. discloses a lid (30) wherein the thickness of material in the area of bubble indicators (34) is approximately 30% the thickness of the remaining lid (column 10, lines 59-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been obvious to have modified the lid of Yates Jr. in view of Plone and McRobbie to have designated thickness of the bubble indicators at approximately 30% the thickness of the remaining lid for the purposes of facilitating desirable behavior of the indicators and preventing distortion of the surrounding material as would have been clear to an artisan, and since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9-16 of prior U.S. Patent No. 10,856,681 (Abdiye hereinafter). This is a statutory double patenting rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733